Citation Nr: 0943958	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  09-04 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for arthritis. 

2.  Entitlement to service connection for sciatica. 

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for service connected degenerative joint 
disease of right knee.

4.  Entitlement to an initial disability evaluation in excess 
of 10 percent for service connected degenerative joint 
disease of left knee.

5.  Entitlement to service connection for seasonal rhinitis 
claimed as allergies and sinusitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1978 to October 
2006. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.  

The Veteran provided testimony at a September 2009 hearing 
before the undersigned.  A transcript of the proceeding is 
associated with the claims folder.  

The Veteran's claim of entitlement to cervical radiculopathy 
of the left upper extremity (formerly left arm condition) was 
granted by the RO in a February 2008 rating decision, as 10 
percent disabling, effective November 1, 2006.  Therefore, 
the issue is no longer before the Board, as the Veteran has 
been granted full benefits sought on appeal.  

The issues of entitlement to increased initial disability 
evaluations for degenerative joint disease of the right and 
left knees and entitlement to service connection for seasonal 
rhinitis claimed as allergies and sinusitis are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In September 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, through his testimony at a hearing before that 
undersigned, that a withdrawal of his appeal is requested for 
the issue of entitlement to service connection for arthritis.

2.  In September 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, through his testimony at a hearing before that 
undersigned, that a withdrawal of his appeal is requested for 
the issue of entitlement to service connection for sciatica.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant 
(or his authorized representative) have been met for the 
issue of entitlement to service connection for arthritis.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).

2.  The criteria for withdrawal of an appeal by the appellant 
(or his authorized representative) have been met for the 
issue of entitlement to service connection for sciatica.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as 
to any or all issues involved in the appeal at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.204.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the 
present case, the appellant specifically withdrew the appeal 
for the issues of entitlement to service connection for 
arthritis and entitlement to service connection for sciatica 
at the September 2009 hearing.  There remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The issues of entitlement to service connection for arthritis 
and entitlement to service connection for sciatica are 
dismissed.


REMAND

The Board finds that additional development is required 
before the issues of entitlement to an initial disability 
evaluation in excess of 10 percent for right knee 
degenerative joint disease, entitlement to an initial 
disability evaluation in excess of 10 percent for left knee 
degenerative joint disease, and entitlement to service 
connection for rhinitis can be adjudicated.  Specifically, it 
is determined that examinations are necessary, for the 
reasons discussed below.    
   
In his notice of disagreement, the Veteran indicated that his 
right and left knee disabilities warrant more than a 10 
percent disability rating.  In a May 2007 private treatment 
record, Dr. B.S. noted that the Veteran stated that both of 
his knees present problems which are slowly worsening, and 
thus he is unable to separate as to which knee is more 
severely impacted.  In a July 2007 statement, the Veteran 
indicated that the pain in both of his knees had worsened, 
impacting every aspect of his life; specifically, the Veteran 
stated that he has significant knee pain and cannot perform 
moderate impact activities without severe pain and swelling.  
In an October 2008 private treatment record, Dr. M.R. 
reported that the Veteran indicated that his knees have 
slowly worsened since his last surgery in 2005.  In a 
September 2009 hearing before the Board, the Veteran and his 
representative testified that the pain in his right and left 
knees has worsened and that he currently wears a brace to 
alleviate some of the instability that he is experiencing.  

The last VA examination was conducted in November 2006, prior 
to the Veteran's statements, outpatient treatment and 
subsequent hearing testimony, in which he asserted that his 
right and left knees were worse.  Thus, an examination is 
necessary to determine the current level of severity of the 
aforementioned disabilities.  Snuffer v. Gober, 10 Vet. App. 
400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Furthermore, during the September 2009 hearing before the 
Board, the Veteran testified that there are more recent VA 
outpatient treatment records regarding his knee disabilities 
which are not currently of record.  Given that the VA 
treatment records are relevant to the issue on appeal, the 
Board must return the case to obtain these records.  See 
Bell v. Derwinski, 2 Vet.App. 611 (1992).  

The Veteran contends that he currently suffers from rhinitis 
which he sustained while in service.  During the September 
2009 hearing, the Veteran reported that he was first 
diagnosed with sinusitis in April 1992, while in service and 
medical providers would typically tell him that he had 
seasonal allergies.  He further indicated that he has been 
taking medication since that time, specifically, Zyrtec.      

The Veteran's April 1977 physical induction examination is 
negative for complaints, treatment, or a diagnosis of 
rhinitis, sinusitis, or any allergic condition.  The service 
treatment records (STR) include diagnoses of sinusitis, 
allergies and allergic rhinitis.  

The report of a November 2006 VA examination noted the 
Veteran's history of allergies since 1991 and included a 
diagnosis of seasonal rhinitis.  A June 2008 VA outpatient 
treatment record demonstrates that the Veteran complained of 
nasal congestion and facial pressure.  A CT scan of the 
sinuses showed mild chronic sinusitis.    

VA regulations provide that diseases of allergic etiology may 
not be disposed of routinely for compensation purposes as 
constitutional or developmental abnormalities.  Service 
connection must be determined on the evidence as to existence 
prior to enlistment and, if so existent, a comparative study 
must be made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress or as due to the 
inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be on the whole 
evidentiary showing.  See 38 C.F.R. § 3.380. 

The Veteran was diagnosed with sinusitis and rhinitis in 
service; however, there is no medical opinion as to whether 
there is a relationship between the Veteran's current 
diagnoses and those conditions diagnosed in service.  A VA 
examination should be conducted to clarify the current nature 
and likely etiology of any rhinitis and/or sinusitis 
condition that the Veteran may have.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 ( 
2006). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
complaints related to his service-
connected right and left knee 
disabilities, including the Veteran's 
private orthopedist, Dr. B.S.  The RO/AMC 
should obtain the Veteran's VA outpatient 
treatment records and private treatment 
records dated from July 2005 to the 
present time.  The RO/AMC should then 
associate those records with the claims 
file.  

2.  Thereafter, schedule the Veteran for a 
VA orthopedic examination to determine the 
current level of his right and left knee 
impairment.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination.  All 
indicated tests and studies (including 
range of motion) should be conducted and 
all findings should be described in 
detail.  
The examiner should indicate whether there 
is any evidence of subluxation, lateral 
instability, "locking," or effusion into 
the joint and, if so, describe the 
severity of any such symptoms.

3.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current nature and likely etiology of 
any rhinitis or sinusitis condition.  The 
claims file must be made available to the 
examiner for review in connection with the 
examination.  Based on the examination and 
review of the record, the examiner must 
answer the following questions:
        
Is it at least as likely as not that any 
currently diagnosed sinusitis condition had 
its onset during the Veteran's service?

Is it at least as likely as not that any 
diagnosed rhinitis had its onset or was 
aggravated by the Veteran's service?  The 
examiner should specify if any diagnosed 
condition is seasonal and other acute 
allergic manifestations subsiding on the 
absence of or removal of the allergen.  The 
examiner should also determine whether 
there is clear and unmistakable evidence 
that the Veteran had a pre-existing 
disability of allergic rhinitis and whether 
there is clear and unmistakable evidence 
that the condition was not aggravated by 
service.  

A rationale for all opinions expressed 
should be provided.  

5.  Thereafter, readjudicate the claims on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


